In a proceeding for judicial dissolution pursuant to Not-for-Profit Corporation Law § 1102, the petitioners appeal from an order of the Supreme Court, Westchester County (Rudolph, J.), dated November 7, 2002, which, inter alia, granted the motion of Edgewater Point Property Owners’ Association to dismiss the petition.
Ordered that the order is affirmed, with costs.
Pursuant to the Not-for-Profit Corporation Law, a petition for the judicial dissolution of a not-for-profit corporation may be presented by 10% of the total number of members (see N-PCL 1102 [a] [2]). Since the petitioners do not comprise 10% of the total number of members of the Edgewater Point property Owners’ Association, Inc., they do not have standing to commence this proceeding. Therefore, the Supreme Court properly dismissed the petition.
The petitioners’ remaining contentions are academic. Altman, J.P, Krausman, Crane and Cozier, JJ., concur.